

	

		II 

		109th CONGRESS

		1st Session

		S. 621

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Conrad (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to permanently extend the 15-year recovery period for the depreciation of

		  certain leasehold improvements.

	

	

		

			1.

			Permanent extension of 15-year recovery period for depreciation

			 of certain leasehold improvements

			Section 168(e)(3)(E)(iv) of

			 the Internal Revenue Code of 1986 (defining 15-year property) is amended by

			 striking before January 1, 2006.

		

